F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 28 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    CAPITOL INDEMNITY
    CORPORATION,

                Plaintiff-Appellee,

    v.                                                   No. 02-4097
                                                   (D.C. No. 2:99-CV-0141)
    PRICE MUNICIPAL                                       (D. Utah)
    CORPORATION,

                Defendant-Appellant.


                            ORDER AND JUDGMENT           *




Before LUCERO , McWILLIAMS , and O’BRIEN , Circuit Judges.



         We granted oral argument in this case in order to thoroughly consider the

claims of error raised by the Appellant. Having now heard oral argument, having

carefully considered the parties’ briefs and authorities, and having reviewed the

record, we find ourselves in complete accord with the well-reasoned and scholarly

opinion of the district court.


*
  This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and
judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      We will neither recite the facts which have been summarized by the district

court, nor will we restate the claims of error as the parties are thoroughly familiar

with them. Reviewing all arguments raised before us, including Appellant’s claim

that one of the grounds relied upon by the district court — based on suretyship

law — was not specifically pled in the complaint, we find no error which merits

correction. For substantially the reasons stated by the district court we AFFIRM

the judgment.



                                                    ENTERED FOR THE COURT


                                                    Carlos F. Lucero
                                                    Circuit Judge